Citation Nr: 0807905	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-01 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a higher rating for service-connected post-
traumatic stress disorder (PTSD), currently rated 30 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO).  The notice of 
disagreement was received in November 2005, the statement of 
the case was issued in November 2005, and a substantive 
appeal was received in December 2005.  


FINDINGS OF FACT

1.  The veteran's PTSD was productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks prior to August 24, 2005.

2.  Since August 24, 2005, the veteran's PTSD has been 
productive of symptomatology which results in a disability 
picture more nearly approximating occupational and social 
impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 30 percent 
(but no higher) for PTSD prior to August 24, 2005, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 
(2007).

2.  The criteria for a disability evaluation of 50 percent 
(but no higher) for PTSD from August 24, 2005, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in June 2002.  While this notice does not provide any 
information concerning the effective date that could be 
assigned should an increased rating be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the criteria for a higher 
rating were furnished to the veteran in connection with the 
issue now on appeal.  The veteran is represented and there is 
nothing in the record to suggest that the veteran is not 
aware of the evidence necessary to substantiate his claim for 
assignment of a higher initial rating.  Moreover, since this 
appeal is for a higher rating in connection with the original 
grant of service connection, it is arguable that no further 
notice is necessary.  It appears that the United States Court 
of Appeals for Veterans Claims has determined that the 
statutory scheme does not require another VCAA notice letter 
in a case such as this where the veteran was furnished proper 
VCAA notice with regard to the claim of service connection 
itself.  See Dingess v. Nicholson, 19 Vet.App. 473, 491 
(2006).  

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).   Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was just rendered in 
January 2008.  However, after reviewing the claims file the 
Board finds no resulting prejudice to the veteran.  It 
appears clear to the Board that a reasonable person under the 
facts of this case could be expected to know and understand 
the types of evidence necessary to show a worsening or 
increase in the severity of PTSD and the effect of that 
worsening on employment and daily life.  In fact, the veteran 
in this case has been represented in the appeal by Disabled 
American Veterans, and the Board believes it reasonable to 
assume that this major national service organization's 
trained representatives conveyed the particulars of what is 
necessary for a higher rating to the veteran during the 
appeal process which has been ongoing since 2004.  Moreover, 
the representative's March 2007 statement includes assertions 
as to the types of evidence necessary to show a worsening or 
increase in the severity of PTSD.  Further, the present case 
involves a downstream issue of assignment of a higher rating, 
and the rating criteria have been furnished to the veteran 
and discussed by the RO in explaining the reasons and bases 
for the RO's determination.  The Board finds that the veteran 
has had actual knowledge of the elements outlined in Vazquez 
and that no useful purpose would be served by remanding to 
the RO to furnish notice as to elements of his claim which 
the veteran has already effectively been made aware of.  Such 
action would not benefit the veteran.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's post-service 
private medical records and post-service VA medical records.  
The evidence of record also contains VA examinations 
performed in June 2002, August 2005, and November 2006.  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.  For all the foregoing reasons, 
the Board will proceed to the merits of the veteran's appeal.  

Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where, as in the instant case, 
the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

A September 2005 rating decision granted service connection 
for PTSD and assigned a 10 percent disability rating 
effective April 30, 2002 under Diagnostic Code 9411.  The 
veteran expressed disagreement with that initial evaluation.  
A January 2006 rating decision subsequently increased the 
disability rating to 30 percent effective August 24, 2005 
under Diagnostic Code 9411.  Under this regulatory provision, 
the criteria for ratings 10 percent and greater for mental 
disorders, including PTSD, is as follows:

A 10 percent rating is warranted when the veteran experiences 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.  

A 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  38 C.F.R. 
§ 4.130.

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a 
mental disorder should conform to DSM-IV.  See 38 C.F.R. 
§ 4.125(a).  Diagnoses many times will include an Axis V 
diagnosis, or a Global Assessment of Functioning (GAF) score.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  

According to the DSM-IV, a GAF score between 41 and 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job); a GAF 
score between 51 and 60 is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers); a GAF between 61 and 70 
is indicative of mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships; a GAF between 71 
to 80 is indicative that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more that slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
school work).

The veteran underwent a VA examination in June 2002.  He 
claimed that he was having nightmares, flashbacks, 
irritability, insomnia, avoidance, and hyperarousal.  

Upon mental status examination, the veteran had no 
psychomotor agitation.  The examiner noted that the veteran's 
speech was normal.  The veteran denied any suicidal or 
homicidal thoughts.  He denied auditory or other 
hallucinations.  The examiner found no evidence of a thought 
disorder.  The veteran was alert and oriented times three.  
The examiner diagnosed PTSD.  

An August 2002 progress note refers to complaints of 
nightmares.  The veteran was neatly dressed with mildly 
depressed mood His affect was congruent to his mood and eye 
contact was appropriate.  Speech was coherent and at a normal 
rate and volume.  There were no psychotic symptoms and his 
memory for remote events was intact, although both the 
veteran and his wife reported a deficit in short-term memory.  
The veteran complained of poor concentration.  He was 
oriented times four.  It was reported that the veteran was 
currently employed, although problems being around crowds, 
including grandchildren, was reported.  A GAF score of 65 was 
assigned. 

The veteran underwent another VA examination on August 24, 
2005.  The examiner found that the veteran's overall level of 
traumatic stress exposure was moderate.  The veteran reported 
recurrent distressing dreams of the event, intense 
psychological distress at exposure to internal or external 
cues that symbolize or resemble an aspect of the traumatic 
event, and physiological reactivity on exposure to internal 
or external cues that symbolized or resembled an aspect of 
the traumatic event.  The veteran claimed that he made 
efforts to avoid thoughts, feelings, or conversations 
associated with the trauma, avoided activities, places, or 
people that aroused recollections of the trauma, had markedly 
diminished interest or participation in significant 
activities, and had restricted range of affect.  The veteran 
reported difficulty falling or staying asleep, irritability 
or outbursts of anger, difficulty concentrating, and 
hypervigilance.  The examiner noted that the disturbance 
caused clinically significant distress or impairment in 
social, occupational or other important areas of functioning.  
The examiner noted that these symptoms were chronic.  The 
examiner noted that the sleep problems with nightmares were 
very frequent and caused increased anxiety and depression.  
The veteran reported that he was not doing very well due to 
both physical and mental health issues.  He stated that he 
was depressed, labile, mad, and agitated a lot.  He 
attributed very poor sleep to much of the problem.  

Upon psychological examination, the veteran clean, neatly 
groomed, and appropriately dressed.  He had impoverished, 
soft or whispered speech.  His affect was constricted and 
blunted.  He was oriented to person, time, and place.  His 
thought process was logical, goal directed, and relevant.  
His thought content included suicidal ideation and poverty of 
thought.  The veteran had no delusions and his judgment was 
intact.  He had severe sleep impairment which interfered with 
daily activities.  He experienced illusions.  He rarely 
experienced panic attacks.  Concentration and thoughts were 
degraded.  He had fair impulse control and experienced 
episodes of violence.  The veteran had low motivation.  .  He 
had no problem with activities of daily living.  He had 
normal remote and recent memory, with mildly impaired 
immediate memory.  The examiner diagnosed PTSD with the main 
manifestations being nightmares and anxiety, and sleep 
disruption which contributed to depression and anxiety.  The 
examiner noted that the veteran had a GAF score of 45 and 
noted that the veteran had probably not performed over GAF 70 
in the previous year.  The examiner noted that the veteran's 
level of functioning was very, very poor.  The veteran's 
quality of life was poor and he was grossly depressed with 
the sleep disturbance taking a toll.  The veteran's work and 
family functioning was grossly impaired.  The effect of PTSD 
on social and occupational functioning was constant decreased 
efficiency, productivity, and reliability of mild or 
transient severity.  The effect was also a severe inability 
to perform work tasks, as well as severe and constant 
impaired work, family, and other relationships.  

The veteran underwent another VA examination in November 
2006.  He reported that his relationship with his sons and 
wife was good.  He stated that he had a few friends with whom 
he often visited.  The examiner noted that the veteran's 
social relationships had improved dramatically.  He stated 
that he was functioning at an average psychosocial level, 
which was better than it used to be, according to his wife.  

Upon psychological examination, the veteran's speech was 
slow, clear, and coherent.  His affect was constricted.  The 
veteran was easily distracted and he had a short attention 
span.  He was oriented to person and place.  His thought 
process was not impaired and thought content was 
unremarkable.  He had no delusions and understood the outcome 
of behavior.  His sleep impairment included a nightmare about 
once a week, crying in his sleep, and becoming restless.  He 
had no inappropriate or obsessive/ritualistic behavior, panic 
attacks, or homicidal or suicidal thoughts.  He had good 
impulse control and no episodes of violence.  He was able to 
maintain minimum personal hygiene and had no problems with 
the activities of daily living of household chores, 
toileting, grooming, self-feeding, bathing, 
dressing/undressing, engaging in sports/exercise, traveling, 
or driving.  He did have a severe problem with shopping and a 
slight problem with other recreational activities.  He had 
normal remote, recent and immediate memory.  

The veteran had recurrent and intrusive distressing 
recollections of the traumatic event, including images, 
thoughts, or perceptions, recurrent distressing dreams of the 
event, and intense psychological distress at exposure to 
internal or external cues that symbolized or resembled an 
aspect of the traumatic event.  He engaged in efforts to 
avoid thoughts, feelings, or conversations associated with 
the trauma, as well as efforts to avoid activities, places, 
or people that aroused recollections of the trauma.  He had a 
feeling of detachment or estrangement from others, as well as 
a sense of a foreshortened future.  He had persistent 
symptoms of irritability, outbursts of anger, hypervigilance, 
and exaggerated startle response.  The onset of PTSD symptoms 
was acute and the course was chronic.  The veteran had 
intrusive memories about once a week.  Loud noises triggered 
memories and jumpiness.  He felt separate from others and 
felt like he should not be amongst the innocents.  His 
irritability and anger showed up about once a week.  He was 
better at tolerating people than he used to be, but still 
could not put up with people for very long.  He could not 
tolerate any more than about 4 or 5 hours with his immediate 
family.  At times, he would get in his truck and go off by 
himself to calm down.  He was not trusting of many people and 
was always hypervigilant.  He still did not like to be around 
crowds of people he did not know.  He always startled easily.  
His social interaction was improved, but limited.  He would 
have remissions for several weeks, however, something would 
always happen to bring it back.  The examiner noted that the 
veteran had a GAF score of 55.  

The examiner noted that the veteran's employment was affected 
by his irritability, avoidant and isolation behaviors because 
he had a great deal of trouble relating to others.  The 
examiner noted that the veteran's family role functioning and 
social/interpersonal relationships were also impacted by his 
irritability, anger, and avoidance.  The examiner opined that 
the veteran's reduced reliability and productivity were due 
to PTSD symptoms.  The examiner explained that the veteran 
could not work effectively and cooperate with peers, which 
caused him to be less productive.  He had to choose jobs that 
allowed him to work alone, which limited his career choices.  

After reviewing the record from a longitudinal perspective, 
the Board finds that a rating of 30 percent (but no higher) 
is warranted prior to August 24, 2005, and a 50 percent 
rating (but no higher) is warranted from August 24, 2005. 

Prior to August 24, 2005, there is some medical evidence 
showing some depression, some sleep problems, and some mild 
memory loss.  Also, it appears that the veteran was 
occasionally experiencing some social problems, including 
with his grandchildren.  Resolving all reasonable doubt in 
the veteran's favor, the Board believes that the evidence 
shows that the criteria for a 30 percent rating (but no 
higher) were met for the period prior to August 24, 2005.   

However, the August 24, 2005, VA examination documents a more 
significant PTSD impairment.  The examiner noted constricted 
and blunted affect with impoverished, soft or whispered 
speech.  There was severe sleep impairment with some mildly 
impaired immediate memory.  It was also noted that the 
veteran was depressed, although there was some suggestion 
that the depression might be due to physical problems.  The 
examiner commented that the PTSD caused clinically 
significant distress or impairment in social, occupational, 
or other important areas of function.  A GAF score of 45 was 
reported.  The Board believes that the symptoms reported at 
the time of the August 24, 2005, VA examination present a 
disability picture which more nearly approximates the 
criteria listed for a 50 percent rating.  Accordingly, a 50 
percent rating is warranted.  38 C.F.R. § 4.7. 

However, the Board believes that the preponderance of the 
evidence is against a finding that a rating in excess of 50 
percent is warranted.  None of the examinations show that the 
PTSD symptoms more nearly approximate the regulatory criteria 
for a 70 percent rating.  There is no persuasive evidence of 
suicidal ideation; obsessional rituals; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

In fact, at the time of subsequent VA examination in November 
2006, it appears that there was some noted improvement.  For 
example, the examiner also noted that the veteran was better 
at tolerating people than he used to be.  The veteran 
reported that his relationship with his sons and wife was 
good, and that he had a few friends with whom he often 
visited.  The examiner noted that the veteran's social 
relationships had improved dramatically.  Moreover, although 
the Board notes that the August 2005 VA examiner assessed a 
GAF score of 45, which is indicative of serious symptoms, the 
Board finds it significant that  the most recent reported GAF 
score of 55.  However, the November 2006 VA examination 
report does not clearly show such an improvement so as to 
warrant a rating lower than 50 percent from that date.  The 
Board concludes, therefore, that a 50 percent rating is 
warranted from August 24, 2005.  Fenderson. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The veteran has not been hospitalized 
for his PTSD.  The effect of his PTSD on his ability to hold 
employment appears to be contemplated by a 30 percent rating 
prior to August 24, 2005 and a 50 percent rating from August 
24, 2005.  Therefore, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an initial rating of 30 percent for PTSD (but 
no higher) prior to August 24, 2005, is warranted.  
Entitlement to a 50 percent rating (but no higher) for PTSD 
is warranted from August 24, 2005.  To this extent, the 
appeal is granted, subject to laws and regulations applicable 
to payment of VA monetary benefits. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


